Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
 

Status of Amendment
Applicant’s amendment filed on 25 October 2021 is entered.  Responsive to the amendment claims 1-3, 5-7, 9-12, and 15-20 are pending.  Claims 1, 2, 6, and 16 are amended.   Claims 6, and 15-20 are withdrawn.  Claims 1-3, 5, and 7 and 9-12 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 25 October 2021 new grounds of rejection are presented.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 7 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires the step of 
“wherein providing the green  object body includes depositing a second layer of the second plurality of layers to form the green object body in a state in which the green object body is supported by the green support body with an interposed layer of unbound construction material separating the green object body from the green support body, wherein the green support body has a supporting surface for supporting the green object body during sintering, the supporting surface provides an intermittent contact surface with the green object body during sintering.”     
This limitation is not found in applicant’s specification and is new matter.  There is no positive description wherein the green object body is supported by the green support body with an “interposed layer of unbound construction material” separating the green object body from the green support body.  The word “layer” is used in context prior to this in the claim to refer to the unbound construction material that is deposited, and the “layer” is what is then selectively bound to form green structures.  
In addition to this, the claim as amended requires that the object body both be separated from the support by an interposed layer and also that the support has intermittent contact with the object.  These are clearly described in the specification as being separate embodiments of the invention (pp. 19-20 and Figs 8-11).  Even further still, it is required that the green object body and support are formed in the powder bed such that the support supports the object, and it is not clear how this would coincide with any embodiment in which an entire layer of unbound material  was applied.  The different combination of features is not described to the extent that the skilled artisan would have been apprised that applicant had possession of the claimed invention.  
Each of claims 3, 5, and 7 and 9-12 depends from claim 1 and is therefore also not described.  Claim 2 includes a similar limitation and the combination of features is also not described for claim 2.  

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive.
Applicant argues that support for an interposed layer of unbound support material is found throughout the specification, for example at original claim 14, Figs 8-11, etc.  The examiner disagrees with this argument.  The term “interposed layer of unbound construction material” is never mentioned in applicant’s specification.  This limitation includes different words, newly introduced.  While the specification includes unbound construction material, at no point does the specification describe that an “interposed layer of unbound construction material” is created between the support and the object.  
Applicant’s argument over the prior art is considered moot at this time.  The examiner agrees that the previously cited prior art does not teach what is claimed.  The instant specification as well does not teach what is now claimed.  

Conclusion
No rejections are made over the art.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734